UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-06103 Investors Cash Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:8/31 Date of reporting period:5/31/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMay 31, 2012(Unaudited) DWS Variable NAV Money Fund Principal Amount ($) Value ($) Certificates of Deposit and Bank Notes 26.3% Banco del Estado de Chile, 0.33%, 6/20/2012 China Construction Bank Corp., 0.45%, 6/20/2012 Mizuho Corporate Bank Ltd., 0.25%, 6/4/2012 Norinchukin Bank, 0.44%, 6/19/2012 Procter & Gamble Co., 1.375%, 8/1/2012 Skandinaviska Enskilda Banken AB: 0.27%, 7/24/2012 0.47%, 7/20/2012 Toronto-Dominion Bank, 0.14%, 7/6/2012 Total Certificates of Deposit and Bank Notes (Cost $3,346,967) Commercial Paper 40.9% Issued at Discount * Barclays Bank PLC, 0.22%, 6/8/2012 Commonwealth Bank of Australia, 144A, 0.18%, 8/3/2012 DBS Bank Ltd., 144A, 0.26%, 8/29/2012 Erste Finance Delaware LLC, 0.18%, 6/1/2012 Hannover Funding Co., LLC, 0.51%, 7/9/2012 Kells Funding LLC, 144A, 0.58%, 9/20/2012 New York Life CAP Corp., 144A, 0.17%, 8/13/2012 Nieuw Amsterdam Receivables Corp., 144A, 0.25%, 6/11/2012 Oversea-Chinese Banking Corp., Ltd., 0.43%, 11/27/2012 Regency Markets No. 1 LLC, 144A, 0.23%, 6/18/2012 SBAB Bank AB, 144A, 0.47%, 8/29/2012 Siemens Capital Co., LLC, 144A, 0.16%, 6/20/2012 Total Commercial Paper (Cost $5,209,851) Short-Term Notes 3.9% Bank of Nova Scotia, 0.41%, 11/9/2012 (Cost $500,000) Municipal Investments 21.3% Allegheny County, PA, Hospital Development Authority Revenue, UPMC Senior Living Corp., 0.19% **, 7/15/2028, LIQ: Fannie Mae BlackRock MuniYield New York Quality Fund, Inc., Series W-7-2477, 144A, AMT, 0.3% **, 5/1/2041, LIQ: Citibank NA Colorado, Housing Finance Authority, Single Family Mortgage Revenue, "I", Series A-3, AMT, 0.18% **, 5/1/2038, LOC: Fannie Mae, Freddie Mac Harris County, TX, Cultural Education Facilities Finance Corp., Special Facilities Revenue, Texas Medical Center, Series B-2, 0.2% **, 9/1/2031, LOC: JPMorgan Chase & Co. Illinois, State Finance Authority Industrial Development Revenue, Fitzpatrick Brothers, Inc., 0.21% **, 4/1/2033, LOC: Northern Trust Co. (a) Nuveen Premier Income Municipal Fund 2, Inc., Series 1-4895, 144A, AMT, 0.33% **, 5/5/2041, LIQ: Barclays Bank PLC Pennsylvania, State Economic Development Financing Authority Revenue, NHS-AVS LLC, 0.22% **, 12/1/2038, LOC: TD Bank NA Total Municipal Investments (Cost $2,715,000) Government & Agency Obligations 7.7% U.S. Treasury Obligations U.S. Treasury Bill, 0.087% *, 10/18/2012 U.S. Treasury Notes: 0.375%, 8/31/2012 0.625%, 6/30/2012 0.625%, 7/31/2012 1.375%, 10/15/2012 Total Government & Agency Obligations (Cost $973,329) % of Net Assets Value ($) Total Investment Portfolio (Cost $12,745,147) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Annualized yield at time of purchase; not a coupon rate. ** Variable rate demand notes and variable rate preferred notes are securities whose interest rates are reset periodically at market levels.These securities are payable on demand and are shown at their current rates as of May 31, 2012. † The cost for federal income tax purposes was $12,745,147.At May 31, 2012, net unrealized appreciation for all securities based on tax cost was $245.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $575 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $330. (a) Taxable issue. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax. LIQ: Liquidity Facility LOC: Letter of Credit Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2012 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Investment in Securities (b) $
